

EXHIBIT 10.3






RED HAT, INC.


Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated


Performance Share Unit Agreement (Operating Performance Form)


Cover Sheet


This Agreement evidences the grant by Red Hat, Inc., a Delaware corporation (the
“Company”), on the date set forth below (the “Grant Date”) to the person named
below (the “Participant”) of a Performance Share Unit Award (the “Award”) of the
target number of performance share units listed below (“Target Performance Share
Units”) up to the maximum number of performance share units listed below
(“Maximum Performance Share Units”) for the Performance Period listed below (the
“Performance Period”). Each unit ultimately earned (a “Performance Share Unit”)
represents the right to receive one share of the Company’s common stock, $.0001
par value per share (“Common Stock”), or the value of such Share. This Award is
subject to the terms and conditions specified in the Red Hat, Inc. 2004
Long-Term Incentive Plan, as amended and restated, (the “Plan”) and in this
Agreement, consisting of this Cover Sheet, the attached Exhibit A and Appendix A
thereto.


Participant Name:
<PARTICIPANT NAME>
Grant Date:
<GRANT DATE>
Performance Period:
3 years, beginning on the first day of the fiscal year in which the Grant Date
occurs
Number of Target
Performance Share Units:
<Number of shares>
Number of Maximum
Performance Share Units:
200% of Target Performance Share Units



 
 
RED HAT, INC.
 
 
100 East Davie Street
 
 
Raleigh, North Carolina 27601
 
 
 
 
 
By:
(electronically accepted)
 
Name:
<PARTICIPANT NAME>
 
Title:



By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet, and
Exhibit A and Appendix A thereto (collectively, the “Agreement”) and accepts the
Award subject to all the


Form of Operating PSU Award Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




terms and conditions of the Plan and the Agreement, (iii) represents that the
Participant has read and understands the Plan, the Plan prospectus and the
Agreement, and (iv) acknowledges that there are tax consequences related to the
Award and that the Participant should consult a tax advisor to determine his or
her actual tax consequences. The Participant must accept this Award
electronically, within thirty (30) days following notification of the grant,
pursuant to the online acceptance procedure established by the Company;
otherwise, the Company may, in its sole discretion, rescind the Award in its
entirety.


2
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




EXHIBIT A


RED HAT, INC.


Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated


Performance Share Unit Agreement (Operating Performance Form)


Terms and Conditions


1.
Grant of Performance Share Units.

The Award is granted pursuant to and is subject to and governed by the Plan and
the terms of this Agreement. Unless otherwise defined in this Agreement,
capitalized terms used herein shall have the same meaning as in the Plan. The
shares of Common Stock that are issuable after the Performance Share Units have
been earned are referred to in this Agreement as “Shares.” The Performance Share
Units shall be granted to the Participant without payment of consideration.
The Performance Period consists of two separate performance segments for which
performance goals are measured. The first segment measures performance at the
end of the second fiscal year within the Performance Period against performance
in the Base Fiscal Year (as defined below). The second segment measures
performance at the end of the third fiscal year of the Performance Period
against performance in the Base Fiscal Year.


2.
Range of Earned Performance Share Units.

Depending on the Company’s financial performance as provided in Section 3, the
Participant may earn up to the number of Performance Share Units (between zero
and 200% of the Target Performance Share Units). The number of Performance Share
Units earned will be determined based on a comparison of the Company’s
performance during each performance segment with respect to the performance
goals set forth in Section 3 (the “Performance Goals”) to the performance of the
peer group companies (the “Peer Group”) designated in Section 3 during that
performance segment with respect to the same Performance Goals, all as further
described herein. For the avoidance of doubt, no more than the number of Maximum
Performance Share Units may be earned under this Award.
3.
Determination of Earned Performance Share Units.

(a)Performance Goals. The performance goals are Percentage Revenue Growth and
Percentage Operating Income Growth. For purposes of this Agreement:
(i) “Base Fiscal Year” for each member (“Peer”) of the Peer Group and for the
Company (each, an “Entity”) means its full fiscal year that ends immediately
before the beginning of the Performance Period;


3
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(ii)“Operating Income” means operating income, excluding items that are unusual
in nature or infrequently occurring or both and the cumulative effect of changes
in applicable tax and accounting rules only if and to the extent any such item
is separately disclosed in the applicable Entity’s consolidated income statement
and attendant footnotes;
(iii)“First Measuring Segment” for each Entity means its full fiscal year that
ends with or immediately precedes the end of the Company’s second fiscal year
within the Performance Period;
(iv)“Second Measuring Segment” for each Entity means its full fiscal year that
ends with or immediately precedes the end of the Company’s third fiscal year
within the Performance Period;
(v)“Percentage Operating Income Growth” for each Entity is determined by
dividing (A) the difference between (x) Operating Income for such Entity’s First
or Second Measuring Segment, as applicable, and (y) Operating Income for such
Entity’s Base Fiscal Year, by (B) the amount in clause (y);
(vi)“Percentage Revenue Growth” for each Entity is determined by dividing (A)
the difference between (x) Revenue for such Entity’s First or Second Measuring
Segment, as applicable, and (y) Revenue for such Entity’s Base Fiscal Year by
(B) the amount in clause (y); and
(vii)“Revenue” means gross revenue as such item is disclosed in the applicable
Entity’s consolidated income statement and attendant footnotes.
(viii)“Operating Loss” means a loss from operations as such item is disclosed in
the applicable Entity’s consolidated income statement and attendant footnotes.
The elements of each Performance Goal shall be as identified in the financial
statements, notes to the financial statements, management’s discussions and
analysis, or other filings of the applicable Entity with the Securities and
Exchange Commission.
(b)Peer Group. The Peer Group consists of the companies listed on Appendix B
(each individually, a “Peer”). If any Peer ceases to be a public company during
any applicable Measuring Segment (whether by acquisition, merger, consolidation,
liquidation or otherwise), such Peer shall be treated as if it were not a Peer
for such Measuring Segment and the remaining Measuring Segment (if any) in the
Performance Period. If any Peer fails to file its annual audited financial
statements with the Securities and Exchange Commission by April 15 following the
end of the applicable Measuring Segment, it shall be treated as if it was not a
Peer for such Measuring Segment. If any Peer reports an Operating Loss for its
Base Fiscal Year or for any Measuring Segment (after adjustments permitted under
Section 3(a)(ii)), such Peer shall be treated as if it were not a Peer for
purposes of determining the Company’s performance with respect to Percentage
Operating Income Growth for such Measuring Segment in the Performance Period
(but such Peer shall be treated as a Peer with respect to Percentage Revenue
Growth).


4
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(c)Earned Performance Share Units.
(i)Determining Company Performance. Following the end of each Measuring Segment
in the Performance Period, the Company’s performance with respect to each of the
Performance Goals shall be compared to that of the Peer Group. The Company’s
percentile rank with respect to each Performance Goal shall be equal to the
result of dividing (a) by (b), where (a) is the number corresponding to the
Company’s numerical rank in the group consisting of the Company and the Peer
Group and listed in descending order of Percentage Revenue Growth or Percentage
Operating Income Growth, whichever is being measured in respect of such
Measuring Segment (e.g., if the Company ranks seventh with respect to the
Performance Goal calculated in respect of a Measuring Segment then the number
for this purpose would be 7), and (b) is the number equal to the number of
companies in the Peer Group for such Measuring Segment plus one (e.g., if there
are 16 companies in the Peer Group for a Measuring Segment then the number for
this purpose would be 17). The percentile rank for each Performance Goal shall
then be averaged, taking each into account equally (resulting in the “Average
Percentile Rank”).
(ii)Maximum Performance Share Units Earned. Up to fifty percent (50%) of the
Maximum Performance Share Units may be earned in respect of the first
performance segment in the Performance Period; and up to one hundred percent
(100%) of the Maximum Performance Share Units may be earned in respect of the
second performance segment in the Performance Period (less amounts earned in
respect of the first performance segment).
(iii)Determining Performance Share Units Earned. The number of earned
Performance Share Units shall be calculated by multiplying (a) times (b), and
that product times (c), and that product less (d), where (a) is the payout
percentage as determined under the following table based on the Company’s
Average Percentile Rank calculated in respect of a performance segment, (b) is
the maximum percentage of the Maximum Performance Share Units that may be earned
as determined pursuant to Subparagraph 3(c)(ii) in respect of the performance
segment in question, (c) is the number of Target Performance Share Units, and
(d) is the number of Performance Share Units earned in respect of the first
performance segment. The number of Shares distributed will equal the number of
Performance Share Units earned under this provision.
Percentile Rank
Payout Percentage
25% or less
200%
30%
175%
35%
150%
40%
125%
45%
110%
50%
100%
55%
90%
60%
75%



5
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




65%
50%
70%
25%
More than 70%
0%





For purposes of this determination, the Average Percentile Rank for each
Measuring Segment shall be rounded to three decimal points. If the Average
Percentile Rank is between two stated percentages above, the Payout Percentage
will be prorated accordingly.


4.
Cessation of Business Relationship.

(a)Continuous Service Relationship. If the Participant’s continuous service to
the Company or one of its Affiliates as an Employee or Director (a “Business
Relationship”) ceases for any reason prior to the last day of the Performance
Period, the Performance Share Units that were not earned as of the date of such
cessation of a Business Relationship will be forfeited, except as provided in
this Section 4 or Appendix A. The Participant’s Business Relationship shall be
deemed to have ceased on the last day of active service to the Company or an
Affiliate. For purposes hereof, a Business Relationship may not be considered as
having ceased during any leave of absence, at the discretion of the Committee,
if such leave of absence has been approved in writing by the Company. Any change
in the type of Business Relationship the Participant has within or among the
Company and its Affiliates shall not result in the forfeiture of the Performance
Share Units so long as the Participant continuously maintains a Business
Relationship.
(b)Death or Disability. In the event the Participant’s Business Relationship
ceases by reason of death or Disability, the Participant (or the Participant’s
Beneficiary in the event of the Participant’s death) shall be entitled to
payment of a pro rata portion of the earned Performance Share Units for the
performance segment in which the Business Relationship ceased, based on the
number of days elapsed in such performance segment prior to the cessation of the
Business Relationship and the Company’s Average Percentile Rank in respect of
such performance segment. Any Shares in respect of Performance Share Units
earned pursuant to the previous sentence shall be paid to the Participant (or
the Participant’s Beneficiary in the event of the Participant’s death) at the
same time that the Shares are delivered to other holders of this type of Award
for the applicable performance segment in which the cessation of Business
Relationship occurs, which timing shall be pursuant to the terms of this
Agreement.
(c)Cessation without Good Cause. In the event the Participant’s Business
Relationship ceases by reason of the Company’s termination of the Participant
without Good Cause (as defined in Appendix A), the Participant shall be entitled
to payment of a pro rata portion of the earned Performance Share Units for the
performance segment in which the Business Relationship ceased, based on the
number of days elapsed in such performance segment prior to the cessation of the
Business Relationship and the Company’s Average Percentile Rank in respect of
such performance segment. Any Shares in respect of Performance Share Units
earned pursuant to the previous sentence shall be paid to the Participant at the
same time that the Shares are delivered to other holders of this type of Award
for the applicable performance segment in which the cessation of Business
Relationship occurs, which timing shall be pursuant to the terms of this
Agreement.


6
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(d)Definitions. For purposes of this Section:
(i)    “Beneficiary” shall mean the last person or persons designated by the
Participant as his or her beneficiary in writing prior to the Participant’s
death. If no such person survives the Participant, the Beneficiary shall be the
Participant’s estate.


(ii)    “Disability” shall mean that as a result of accidental bodily injury,
sickness, mental illness, substance abuse or pregnancy, the Participant is
expected for a period of twenty-four (24) months thereafter (i) to be prevented
from performing one or more of the essential duties of the Participant’s
occupation, (ii) to have monthly earnings of less than eighty percent (80%) of
the Participant’s pre-Disability earnings, and (iii) to be under the regular
care of a physician. For purposes of this Agreement a duty is essential if it is
substantial, not incidental, is fundamental or inherent to the Participant’s
occupation and cannot be reasonably omitted or changed; to be at work for the
number of hours in the Participant’s regularly scheduled work week is also an
essential duty. The Committee may require such proof of Disability as the
Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Participant has incurred a
Disability shall be final and binding on all parties concerned.


5.
Payment.

(a)Within 60 days following the Committee’s certification in writing of the
Performance Share Units earned, but in no event later than the 15th day of the
third month of the year following the later of the calendar year or the
Company’s taxable year, in each case, with respect to which the Performance
Share Units were earned, the Company shall distribute to the Participant (or to
the Participant’s Beneficiary in the event of death) the Shares represented by
Performance Share Units (or Restricted Stock as defined in Appendix A) that were
earned (or vested in the case of Restricted Stock), reduced by the number of
Shares (if any) that are withheld from the Award for the payment of Tax-Related
Items (as defined in Section 12 hereof) and upon the satisfaction of all other
applicable conditions as to the Performance Share Units; provided, however, that
the Shares may be distributed following the date contemplated in this Section to
the extent permitted under Section 409A of the Code without the payment becoming
subject to, and being treated as “nonqualified deferred compensation” within the
meaning of Section 409A of the Code (such as where the Company reasonably
anticipates that the payment will violate federal securities laws or other
applicable laws). Payment of any earned Performance Share Units (or vested
Restricted Stock) shall be made in whole Shares. Earned Performance Share Units
(or vested Restricted Stock) shall be rounded up to the nearest whole Share.
(b)The Company shall not be obligated to issue Shares to the Participant upon
the earning of any Performance Share Units (or vesting of any Restricted Stock
or otherwise) unless the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including, without
limitation, any applicable federal, state or foreign securities laws, any
applicable Tax-Related Items and the requirements of any stock exchange upon
which Shares may be listed.


7
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(c)Anything in the foregoing to the contrary notwithstanding, Performance Share
Units granted under this Agreement may be suspended, delayed or otherwise
deferred for any of the reasons contemplated in Sections 4 and 5 only to the
extent such suspension, delay or deferral is permitted under U.S. Treas. Reg.
§§1.409A-2(b)(7), 1.409A-1(b)(4)(ii) or successor provisions, or as otherwise
permitted under Section 409A of the Code.
6.Option of Company to Deliver Cash.
Notwithstanding any of the other provisions of this Agreement, at the time when
any Performance Share Units (or Restricted Stock) are payable pursuant to
Sections 5 or 11, the Company may elect, in the sole discretion of the
Committee, to deliver to the Participant in lieu of the Shares represented by
Performance Share Units (or Restricted Stock) that are then payable an
equivalent amount of cash (determined by reference to the closing price of the
Shares on the principal exchange on which the Shares trade on the applicable
payment date or if such date is not a trading date, on the most recent preceding
trading date). Such payments shall be made no later than the deadline set forth
in Section 5(a) hereof. If the Company elects to deliver cash to the
Participant, the Company is authorized to retain such amount as is sufficient to
satisfy the withholding of Tax-Related Items (as defined in Section 12 hereof).
7.
Restrictions on Transfer.

(a)The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any Performance Share Units (or Restricted
Stock), either voluntarily or by operation of law. Any attempt to dispose of any
Performance Share Units (or Restricted Stock) in contravention of the above
restriction shall be null and void and without effect.
(b)The Company shall not be required (i) to transfer on its books any of the
Performance Share Units (or Restricted Stock) which have been transferred in
violation of any of the provisions set forth herein or (ii) to treat as the
owner of such Performance Share Units (or Restricted Stock) any transferee to
whom such Performance Share Units have been transferred in violation of any of
the provisions contained herein.
8.No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of the Performance Share Units imposes any obligation
on the Company or its Affiliates to have or continue a Business Relationship
with the Participant.
9.No Rights as Stockholder. The Performance Share Units represent an unfunded,
unsecured promise by the Company to deliver Shares or the value thereof in
accordance with the terms of this Agreement. The Participant shall have no
rights as a stockholder with respect to the Shares underlying the Performance
Share Units. The Participant shall have no right to vote or receive dividends
with respect to any Shares underlying the Performance Share Units unless and
until such Shares are distributed to the Participant or converted into
Restricted Stock as provided in Appendix A.
10.Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of Performance Share Units (and Restricted Stock) in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for such
adjustments are hereby made applicable hereunder and are incorporated herein by
reference.


8
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




11.Change in Control. Provisions regarding a Change in Control are set forth in
Appendix A.
12.Withholding Taxes.
(a)Regardless of any action the Company and/or the Affiliate employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax or other tax-related items (“Tax-Related Items”), the
Participant hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant with respect to the Participant’s Award of
Performance Share Units, earning of the Performance Share Units, or the issuance
of Shares (or payment of cash) in settlement of earned Performance Share Units
is and remains the Participant’s responsibility and that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Share
Units, including the award of the Performance Share Units, the earning of the
Performance Share Units (or vesting of Restricted Stock), the issuance of Shares
(or payment of cash) in settlement of the Performance Share Units, the
subsequent sale of Shares acquired at earning and the receipt of any dividends
and or Dividend Equivalents; and (ii) do not commit to structure the terms of
the Award or any aspect of the Performance Share Units to reduce or eliminate
the Participant’s liability for Tax-Related Items.
(b)Prior to the relevant tax withholding event, as applicable, the Participant
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer with respect to Tax-Related Items. In this regard, the Participant
hereby authorizes the Company and/or the Employer, in their sole discretion and
without any notice to or authorization by the Participant, to withhold from the
Shares being distributed under this Award upon the determination of earned
Performance Share Units that number of whole Shares the fair market value of
which (determined by reference to the closing price of the Common Stock on the
principal exchange on which the Common Stock trades on the date the withholding
obligation arises, or if such date is not a trading date, on the most recent
preceding trading date) is equal to the aggregate withholding obligation as
determined by the Company and/or Employer with respect to such Award, provided
that the Company only withholds the number of Shares necessary to satisfy the
minimum withholding obligation amount. If the Company satisfies the withholding
obligation for Tax-Related Items by withholding a number of Shares being
distributed under the Award as described above, the Participant hereby
acknowledges that the Participant is deemed to have been issued the full number
of Shares subject to the Award of Performance Share Units (or the Restricted
Stock), notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of the Award, earning
and/or settlement of the Performance Share Units (or vesting of Restricted
Stock). In the event the Tax-Related Items withholding obligation would result
in a fractional number of Shares to be withheld by the Company, such number of
Shares to be withheld shall be rounded up to the next nearest number of whole
Shares. If, solely due to rounding of Shares, the value of the number of Shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the
Participant.


9
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(c)Alternatively, or in addition, the Company may (i) only to the extent and in
the manner permitted by all applicable securities laws, including making any
necessary securities registration or taking any other necessary actions,
instruct the broker whom it has selected for this purpose to sell on the
Participant’s behalf, the Shares to be issued upon the earning or settlement, as
applicable, of the Participant’s Performance Share Units (or vesting of
Restricted Stock) to meet the withholding obligation for Tax-Related Items,
and/or (ii) withhold all applicable Tax-Related Items legally payable by
Participant from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer.
(d)Finally, the Participant hereby acknowledges that the Participant is required
to pay to the Employer any amount of Tax-Related Items that the Employer may be
required to withhold as a result of the Participant’s Award of Performance Share
Units, earning of the Performance Share Units (or vesting of Restricted Stock),
or the issuance of Shares (or payment of cash) in settlement of earned
Performance Share Units (or vested Restricted Stock) that cannot be satisfied by
the means previously described. The Participant hereby acknowledges that the
Company may refuse to deliver the Shares in settlement of the earned Performance
Share Units (or vested Restricted Stock) to the Participant if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items as described in this Section. The Participant shall have no
further rights with respect to any Shares that are retained by the Company
pursuant to this provision, and under no circumstances will the Company be
required to issue any fractional Shares.
(e)The Participant has reviewed and understands the tax withholding and payment
obligations as set forth in this Agreement and understands that the Company is
not providing any tax advice and that the Participant should consult with
Participant’s own tax advisors on the U.S. federal, state, foreign and local tax
and non-U.S. tax consequences of the receipt of this Award and/or the
transactions contemplated by this Agreement.
13.Nature of Grant. In accepting the Performance Share Units, Participant
acknowledges that: (a) the grant of the Performance Share Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Share Units, or benefits in lieu of Performance Share
Units even if Performance Share Units have been granted repeatedly in the past;
(b) all decisions with respect to future awards of Performance Share Units, if
any, will be at the sole discretion of the Company; (c) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (d) in
consideration of the award of Performance Share Units, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Share
Units or any diminution in value of the Performance Share Units or Shares
received when the Performance Share Units are earned resulting from the
Participant’s termination of employment by the Company or any Affiliate (for any
reason whatsoever and whether or not in breach of local employment laws), and
Participant irrevocably releases the Company and/or the Affiliate from any such
claim that may arise; (e) in the event of involuntary termination of
Participant’s employment (whether or not in breach of local employment laws),
Participant’s right to receive Performance Share Units and vesting under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law or contract, and the Company shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of the
Performance Share Units; (f) the Company is not providing any


10
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




tax, legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares; and (g) Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.
14.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other Award
materials by and among, as applicable, the Employer, the Company, and any
Affiliate for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all Performance Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purpose of
implementing, administering and managing the Plan.
The Participant understands that Personal Data will be transferred to any stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that these recipients of Personal Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purpose of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares received upon vesting of the Performance Stock Units. The Participant
understands that Personal Data will be held as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to withdraw his or her consent, his or her employment status or
service with the Company or the Employer will not be adversely affected; the
only adverse consequence of refusing or withdrawing the Participant’s consent is
that the Company would not be able to grant the Participant Performance Stock
Units or other equity awards or to administer or


11
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




maintain Performance Stock Units or other equity awards granted to the
Participant prior or subsequent to such refusal or withdrawal. Therefore, the
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
15.Miscellaneous.
(a)Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary.
(b)Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Company as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
the Plan or other applicable rules, including, without limitation, the rules of
the stock exchange on which the Shares are listed; provided that, no amendment
or modification of this Agreement shall materially impair the rights of any
Participant without such Participant's consent. Notwithstanding the foregoing
provision, no such consent shall be required with respect to any amendment or
modification if the Committee determines in its sole discretion that (i) such
amendment or modification is not reasonably likely to significantly reduce the
benefits provided under the Award or that the Participant has received adequate
compensation for any such reduction, or (ii) such amendment or modification,
including cancellation of the Award granted under this Agreement, is necessary
or advisable in order to comply with, or avoid, adverse consequences due to
changes in the laws or rules applicable to the Company or the Participant that
the Company considers significant. Notwithstanding the foregoing, in the event
of a Change in Control, amendments or modifications, including cancellation of
the Award granted under this Agreement pursuant to 15(b)(ii), shall not be
permitted except as provided for in Appendix A of this Agreement.
(c)Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
(d)Severability. The invalidity, illegality or unenforceability of any provision
of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
(e)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.


12
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(f)Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Agreement, the Participant
is deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan, including as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award.
(g)Section 409A. This Agreement, the Performance Share Units and payments made
pursuant to this Agreement are intended to comply with or qualify for an
exemption from the requirements of Section 409A of the Code (“Section 409A”) and
shall be construed consistently therewith and shall be interpreted in a manner
consistent with that intention. Terms defined in the Agreement shall have the
meanings given such terms under Section 409A if and to the extent required to
comply with Section 409A. Notwithstanding any other provision of this Agreement,
the Company reserves the right, to the extent the Company deems necessary or
advisable, in its sole discretion, to unilaterally amend the Plan and/or this
Agreement to ensure that all Performance Share Units are awarded in a manner
that qualifies for exemption from or complies with Section 409A, provided,
however, that the Company makes no undertaking to preclude Section 409A from
applying to this Award of Performance Share Units. Any payments described in
this Section 15(g) that are required to be paid within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. If and to the extent any portion of
any payment, compensation or other benefit provided to the Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, as determined by the Company in accordance with its procedures, by
which determination the Participant hereby agrees that he or she is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of separation from
service (as determined under Section 409A (the “New Payment Date”)), except as
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule. Notwithstanding the foregoing, the
Company, its Affiliates, Directors, officers and agents shall have no liability
to a Participant, or any other party, if an Award that is intended to be exempt
from, or compliant with, Section 409A is not so exempt or compliant, or for any
action taken by the Committee or its delegates.
(h)Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.


13
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




(i)Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Share Units (or Restricted
Stock) have been earned (or vested in the case of Restricted Stock). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon Participant, the Company and all other
interested persons.


14
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




APPENDIX A
Performance Share Unit Agreement (Operating Performance Form)
Change in Control Provisions


(a)    Notwithstanding anything contained herein to the contrary, in the event
of a Change in Control and provided the Participant’s Business Relationship with
the Company or Affiliate has not ceased, either (i) this Agreement will be
continued, assumed, converted, or substituted for (consistent with paragraph (c)
below) immediately following a Change in Control using restricted stock (the
“Restricted Stock”) of the Company, Parent Corporation or Surviving Corporation
(the latter two terms as defined in the Plan) and subject to the vesting
schedule in paragraph (b) below or (ii) all of the Shares underlying the
Performance Share Unit award that have not previously been paid or earned shall
be treated as earned according to the next sentence and shall be paid out in a
single lump sum within 45 days following the Change in Control. Any conversion
under clause (i) or determination of earned Performance Share Units under clause
(ii) shall be at the Target Performance Share Unit level if the Change in
Control occurs in the first performance segment and at the Actual Performance
Share Unit Level (as defined below) if the Change in Control occurs in the
second performance segment. “Actual Performance Share Unit Level” means the
number of Performance Share Units that would have been earned (if any) if the
second performance segment had ended on the last day of the most recently
completed fiscal quarter before the date that the Change in Control occurred.
The Committee shall determine the actions under this paragraph (a).


(b)    The Restricted Stock shall become vested (measuring vesting years from
the Grant Date of the Performance Share Units) in accordance with the following
schedule to the extent that the end of the applicable year in the Performance
Period has not occurred as of the date of the Change in Control provided that
the Participant’s Business Relationship continues as of the applicable year end:
End of Year
 
Vested Percentage
 
 
 
1
 
25%
2
 
50%
3
 
100%



If the Participant’s employment with the Company or Affiliate is terminated by
the Company without Good Cause, by the Participant for Good Reason, or by reason
of the Participant’s death or Disability within 12 months following such Change
in Control, all of the Restricted Stock shall become fully vested on such
termination.


(c)    For purposes of this Appendix A, this Agreement shall be considered to be
continued, assumed, converted or substituted for:
(i)if there is no change in the number of outstanding shares of Common Stock of
the Company and the Change in Control does not result from the consummation of a
merger, consolidation, statutory share exchange, reorganization or similar form
of


15
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




corporate transaction, and there are no changes to the terms and conditions of
this Agreement that materially and adversely affect this Agreement; or
(ii)if there is a change in the number of such outstanding shares of Common
Stock of the Company and/or the Change in Control does result from the
consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction:
A.
the Performance Share Units, Shares deliverable pursuant to the Performance
Share Units and Restricted Stock, as provided in this Appendix A, are adjusted
(x) if the shares of Common Stock of the Company are exchanged solely for the
common stock of the Parent Corporation or, if there is no Parent Corporation,
the Surviving Corporation (as such terms are defined in the definition of
“Change in Control” found in the Plan) in a manner which is not materially less
favorable than the adjustments made in such transaction to the other outstanding
shares of Common Stock of the Company, or (y) otherwise, based on the ratio on
the day immediately prior to the date of the Change in Control of the Fair
Market Value of one share of common stock of the Parent Corporation or, if there
is no Parent Corporation, the Surviving Corporation, to the Fair Market Value of
one share of Common Stock of the Company;

B.
if applicable, the Performance Share Units are converted into an award pursuant
to which the common stock of the Parent Corporation or, if there is no Parent
Corporation, the Surviving Corporation (as such terms are defined in the
definition of “Change in Control” found in the Plan) are deliverable; and

C.
there are no other changes to the terms and conditions of this grant that
materially and adversely affect this grant.

(d)    For purposes of this Agreement, the following terms shall have the
assigned meanings:
(i)“Change in Control” shall have the meaning assigned to it in the Plan.
(ii)“Good Cause” means conduct involving one or more of the following:
A.
the conviction of Participant of, or plea of guilty or nolo contendere by the
Participant to, a felony;

B.
the willful misconduct by Participant resulting in material harm to the Company;

C.
fraud, embezzlement, theft or dishonesty by Participant against the Company or
any Affiliate or repeated and continued failure to perform Participant’s duties
with the Company after written notice



16
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




of such failure to perform resulting in any case in material harm to the
Company; or
D.
the Participant’s material breach of any term of confidentiality and/or
non-competition agreements.

(iii)“Good Reason” means:
A.
a reduction by the Company or its successor of more than 10% in the
Participant’s rate of annual base salary as in effect immediately prior to such
Change in Control;

B.
a reduction by the Company or its successor of more than 10% of the
Participant’s individual annual target bonus opportunity;

C.
a significant and substantial reduction of the Participant’s responsibilities
and authority, as compared with the Participant’s responsibilities and authority
in effect immediately preceding the Change in Control; or a material adverse
change in the Participant’s reporting relationship as compared with the
Participant’s reporting relationship in effect immediately in effect prior to
the Change in Control; or

D.
any requirement of the Company that the Participant be based anywhere more than
fifty (50) miles from the Participant’s primary office location at the time of
the Change in Control and in a new office location that is a greater distance
from the Participant’s principal residence at the time of the Change in Control
than the distance from the Participant’s principal residence to the
Participant’s primary office location at the time of the Change in Control.



17
Form of Operating PSU Agreement (approved May 6, 2018)

--------------------------------------------------------------------------------




APPENDIX B
[Insert Peer Group List]


18
Form of Operating PSU Agreement (approved May 6, 2018)